--------------------------------------------------------------------------------

 
EXHIBIT 10.2

 
REGISTRATION AGREEMENT
 
This Registration Agreement (this “Agreement”) is made and entered into
effective as of May 10, 2006, by and between Equitex, Inc. (the “Company”) and
persons or entities listed on the signature page hereof (“SHAREHOLDER”).
 
This Agreement is made in connection with certain provisions a Settlement
Agreement dated as of May 10, 2006, between the Company and SHAREHOLDER.
 
The Company and SHAREHOLDER hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Settlement Agreement shall have the meanings given such terms in
the Settlement Agreement. As used in this Agreement, the following terms shall
have the following meanings:
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.
 
“Effectiveness Date” means with respect to the initial Registration Statement
required to be filed hereunder, a date forty five (45) days following the date
hereof.
 
“Effectiveness Period” has the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.
 
“Holder” or “Holders” means SHAREHOLDER or any of its affiliates or transferees
to the extent any of them hold Registrable Securities, other then those
purchasing Registrable Securities in a market transaction.
 
“Indemnified Party” has the meaning set forth in Section 5(c).
 
“Indemnifying Party” has the meaning set forth in Section 5(c).
 
 
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities


--------------------------------------------------------------------------------



 
covered by such Registration Statement, and all other amendments and supplements
to the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.
 
“Registrable Securities” means the shares of Common Stock issued upon the
execution of the Settlement Agreement.
 
“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute. 
 
“Settlement Agreement” has the meaning given to such term in the Preamble
hereto.
 
“Trading Market” means any of the NASD OTC Bulletin Board, NASDAQ SmallCap
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange
 
“Warrants” means the Common Stock purchase warrants issued pursuant to the Loan
Agreement, evidenced by the Warrant dated as of October 7, 2003.
 
2. Registration.
 
(a) On or prior to May 15, 2006, the Company shall prepare and file with the
Commission a Registration Statement covering the Registrable Securities for a
selling stockholder resale offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-3, in which case such registration shall be on another appropriate form in
accordance herewith). The Company shall cause the Registration Statement to
become and remain effective as provided herein. The Company shall use its best
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event no later than the Effectiveness Date. The Company shall use its reasonable
commercial efforts to keep each Registration Statement continuously effective
under the Securities Act until the date which is the earlier date of when (i)

2

--------------------------------------------------------------------------------



 
all Registrable Securities covered by such Registration Statement have been sold
or (ii) all Registrable Securities covered by such Registration Statement may be
sold immediately without registration under the Securities Act and without
volume restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company’s transfer agent and the affected Holders (each, an
“Effectiveness Period”).
 
If: (i) the Registration Statement is not filed on or before May 15, 2006; (ii)
the Registration Statement filed hereunder is not declared effective by the
Commission by the applicable Effectiveness Date; (iii) after a Registration
Statement is filed with and declared effective by the Commission, a
Discontinuation Event (as hereafter defined) shall occur and be continuing, or
such Registration Statement ceases to be effective (by suspension or otherwise)
as to all Registrable Securities to which it is required to relate at any time
prior to the expiration of the Effectiveness Period applicable to such
Registration Statement (without being succeeded immediately by an additional
Registration Statement filed and declared effective), for a period of time which
shall exceed 30 days in the aggregate per year or more than 20 consecutive
calendar days (defined as a period of 365 days commencing on the date such
Registration Statement is declared effective); or (iv) the Common Stock is not
listed or quoted, or is suspended from trading on any Trading Market for a
period of three (3) consecutive Trading Days (provided the Company shall not
have been able to cure such trading suspension within 30 days of the notice
thereof or list the Common Stock on another Trading Market); (any such failure
or breach being referred to as an “Event,” and for purposes of clause (i) or
(ii) the date on which such Event occurs, or for purposes of clause (iii) the
date which such 30 day or 20 consecutive day period (as the case may be) is
exceeded, or for purposes of clause (iv) the date on which such three (3)
Trading Day period is exceeded, being referred to as “Event Date”), then as
partial relief for the damages to SHAREHOLDER by reason of the occurrence of any
such Event (which remedy shall not be exclusive of any other remedies available
at law or in equity), the Company shall pay to SHAREHOLDER, as liquidated
damages and not as a penalty, for each day that an Event has occurred and is
continuing, an amount in cash equal to one-thirtieth (1/30th) of the product of
(A) the original principal amount converted into Registrable Securities under
the Settlement Agreement multiplied by (B) the Applicable Percentage (as
hereafter defined). For purposes hereof, the term “Applicable Percentage” means
(i) for the first thirty (30) day period following the occurrence and during the
continuance of such Event, two percent (2%), (ii) for the second thirty (30) day
period following the occurrence and during the continuance of such Event, three
percent (3%) and (iii) thereafter, four percent (4%). In the event the Company
fails to make any payments pursuant to this Section 2(b) in a timely manner,
such payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.
 
(b) Within three business days of the Effectiveness Date, the Company shall
cause its counsel to issue a blanket opinion substantially in the form attached
hereto as Exhibit A, to the transfer agent stating that the shares are subject
to an effective registration statement and can be reissued free of restrictive
legend upon notice of a sale by SHAREHOLDER and confirmation by SHAREHOLDER that
it has complied with the prospectus delivery requirements, provided that the
Company has not advised the transfer agent orally or in writing that the opinion
has been withdrawn. Copies of the blanket opinion required by this Section 2(b)
shall be delivered to SHAREHOLDER within the time frame set forth above.

3

--------------------------------------------------------------------------------



 
3. Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, expeditiously:
 
(a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause such
Registration Statement to become and remain effective for the Effectiveness
Period with respect thereto, and promptly provide to SHAREHOLDER copies of all
filings and Commission letters of comment relating thereto;
 
(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period applicable to such Registration Statement;
 
(c) furnish to SHAREHOLDER such number of copies of the Registration Statement
and the Prospectus included therein (including each preliminary Prospectus) as
SHAREHOLDER reasonably may request to facilitate the public sale or disposition
of the Registrable Securities covered by such Registration Statement;
 
(d) to the extent legally required use its commercially reasonable efforts to
register or qualify SHAREHOLDER’s Registrable Securities covered by such
Registration Statement under the securities or “blue sky” laws of such
jurisdictions within the United States as SHAREHOLDER may reasonably request,
provided, however, that the Company shall not for any such purpose be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(e) list the Registrable Securities covered by such Registration Statement with
any securities exchange on which the Common Stock of the Company is then listed;
 
(f) notify SHAREHOLDER at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which the Company has knowledge as a result of which the Prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing; and
 
(g) make available for inspection by SHAREHOLDER and any attorney, accountant or
other agent retained by SHAREHOLDER, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
attorney, accountant or agent of SHAREHOLDER.

4

--------------------------------------------------------------------------------



 
4. Registration Expenses. All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for SHAREHOLDERS (in an amount not to exceed $7500) are called
“Registration Expenses”. All selling commissions applicable to the sale of
Registrable Securities, including any fees and disbursements of any special
counsel to the Holders beyond those included in Registration Expenses, are
called “Selling Expenses.” The Company shall only be responsible for all
Registration Expenses.
 
5. Indemnification.
 
(a) In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors and each other person, if any,
who controls such Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such Holder,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse such Holder, and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by or on
behalf of SHAREHOLDER or any such person in writing specifically for use in any
such document.
 
(b) In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, SHAREHOLDER will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by SHAREHOLDER to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact

5

--------------------------------------------------------------------------------



 
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
provided, however, that SHAREHOLDER will be liable in any such case if and only
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished in writing to
the Company by or on behalf of SHAREHOLDER specifically for use in any such
document. Notwithstanding the provisions of this paragraph, SHAREHOLDER shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by SHAREHOLDER in respect of Registrable
Securities in connection with any such registration under the Securities Act.
 
(c) Promptly after receipt by a party entitled to claim indemnification
hereunder (an “Indemnified Party”) of notice of the commencement of any action,
such Indemnified Party shall, if a claim for indemnification in respect thereof
is to be made against a party hereto obligated to indemnify such Indemnified
Party (an “Indemnifying Party”), notify the Indemnifying Party in writing
thereof, but the omission so to notify the Indemnifying Party shall not relieve
it from any liability which it may have to such Indemnified Party other than
under this Section 5(c) and shall only relieve it from any liability which it
may have to such Indemnified Party under this Section 5(c) if and to the extent
the Indemnifying Party is prejudiced by such omission. In case any such action
shall be brought against any Indemnified Party and it shall notify the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel satisfactory to such Indemnified
Party, and, after notice from the Indemnifying Party to such Indemnified Party
of its election so to assume and undertake the defense thereof, the Indemnifying
Party shall not be liable to such Indemnified Party under this Section 5(c) for
any legal expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof; if the Indemnified Party retains its own counsel, then
the Indemnified Party shall pay all fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.
 
(d) In order to provide for just and equitable contribution in the event of
joint liability under the Securities Act in any case in which either (i)
SHAREHOLDER, or any officer, director or controlling person of SHAREHOLDER,
makes a claim for indemnification pursuant to this Section 5 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of SHAREHOLDER or such officer, director or

6

--------------------------------------------------------------------------------



 
controlling person of SHAREHOLDER in circumstances for which indemnification is
provided under this Section 5; then, and in each such case, the Company and
SHAREHOLDER will, as appropriate, contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion to their relative fault, provided, however, that, in
any such case, (A) SHAREHOLDER will not be required to contribute any amount in
excess of the aggregate net proceeds received by SHAREHOLDER in respect of
Registrable Securities in connection with any such registration under the
Securities Act; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
6. Representations and Warranties.
 
(a) The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, the Company has timely filed all proxy statements, reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act. The Company has filed its Annual Report on Form 10-K for
the fiscal year ended December 31, 2006 (the “SEC Report”). The SEC Report was,
at the time of its filing, in substantial compliance with the requirements of
its respective form and none of the SEC Report, nor the financial statements
(and the notes thereto) included in the SEC Report, as of its filing date,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Report comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles (“GAAP”) applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
such SEC Report.
 
(b) The Company shall (i) maintain its status as a reporting company under the
1934 Act, (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act, and (iii) furnish to each
Holder upon request (A) a written statement by the Company that it has complied
with the reporting requirements of the 1934 Act, (B) a copy of the Company's
most recent Annual Report on Form 10-KSB or Quarterly Report on Form 10-QSB, and
(C) such other information as may be reasonably requested in order to avail such
Holder of any rule or regulation of the SEC and of any other securities
authority that permits the selling of restricted securities without
registration.
 
(c) The Common Stock is listed for trading on the NASD OTC Bulletin Board and
will satisfy all requirements for the continuation of such listing, and the
Company shall do all things necessary for the continuation of such listing. The
Company has not received any

7

--------------------------------------------------------------------------------



 
notice that its Common Stock will be delisted from the NASD OTC Bulletin Board
or that the Common Stock does not meet all requirements for the continuation of
such listing.
 
(d) Neither the Company, nor any of its affiliates, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to the Loan Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Common Stock pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Common Stock to be integrated with other offerings (other than such concurrent
offering to SHAREHOLDER).
 
(e) The Company will not issue any stop transfer order or other order impeding
the sale and delivery of any of the Registrable Securities at such time as such
Registrable Securities are registered for public sale or an exemption from
registration is available, except as required by federal or state securities
laws.
 
(f) The Company understands the nature of the Registrable Securities issuable
upon execution of the Settlement Agreement and recognizes that the issuance of
such Registrable Securities may have a potential dilutive effect. The Company
specifically acknowledges that its obligation to issue the Registrable
Securities is binding upon the Company and enforceable regardless of the
dilution such issuance may have on the ownership interests of other shareholders
of the Company.
 
(g) Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.
 
7. Miscellaneous.
 
(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.
 
(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Registration
Statement.
 
(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a

8

--------------------------------------------------------------------------------



 
Discontinuation Event (as defined below), such Holder will forthwith discontinue
disposition of such Registrable Securities under the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
may be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph. For
purposes of this Section 7(d), a “Discontinuation Event” shall mean (i) when the
Commission notifies the Company that there will be a “review” of an effective
Registration Statement (or amendment thereto) and whenever the Commission
comments in writing on such filing (the Company shall provide true and complete
copies thereof and all written responses thereto to each of the Holders); (ii)
any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to such Registration Statement or
Prospectus or for additional information; (iii) the issuance by the Commission
of any stop order suspending the effectiveness of such Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and/or (v) the occurrence of any event or passage of time that makes
the financial statements included in such Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(d) Piggy-Back Registrations. If at any time during any Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities required to be covered during such Effectiveness Period and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within
fifteen (15) days after receipt of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered, to
the extent the Company may do so without violating registration rights of others
which exist as of the date of this Agreement, subject to customary underwriter
cutbacks applicable to all holders of registration rights and subject to
obtaining any required consent of any selling stockholder(s) to such inclusion
under such registration statement.

9

--------------------------------------------------------------------------------



 
(e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
(f) Notices. Any notice or request hereunder may be given to the Company or
SHAREHOLDER at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(g).
Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as set forth in the Loan Agreement or such other address as may be designated
in writing hereafter in accordance with this Section 7(g) by such Person.
 
(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner.
 
(h) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(i) Governing Law, Jurisdiction and Waiver of Jury Trial. This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of California applicable to contracts made and performed in such State,
without regard to principles of conflicts of law. The Company hereby consents
and agrees that the state or federal courts located in the County of California,
State of California shall have exclusion jurisdiction to hear and determine any
Proceeding between the Company, on the one hand, and SHAREHOLDER, on the other
hand, pertaining to this Agreement or to any matter arising out of or related to
this Agreement; provided, that SHAREHOLDER and the Company acknowledge

10

--------------------------------------------------------------------------------



 
that any appeals from those courts may have to be heard by a court located
outside of the County of California, State of California, and further provided,
that nothing in this Agreement shall be deemed or operate to preclude
SHAREHOLDER from bringing a Proceeding in any other jurisdiction to collect the
obligations, to realize on the Collateral or any other security for the
obligations, or to enforce a judgment or other court order in favor of
SHAREHOLDER. The Company expressly submits and consents in advance to such
jurisdiction in any Proceeding commenced in any such court, and the Company
hereby waives any objection which it may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens. The Company hereby waives
personal service of the summons, complaint and other process issued in any such
Proceeding and agrees that service of such summons, complaint and other process
may be made by registered or certified mail addressed to the Company at the
address set forth in Section 7(g) and that service so made shall be deemed
completed upon the earlier of the Company’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid. The parties hereto
desire that their disputes be resolved by a judge applying such applicable laws.
Therefore, to achieve the best combination of the benefits of the judicial
system and of arbitration, the parties hereto waive all rights to trial by jury
in any Proceeding brought to resolve any dispute, whether arising in contract,
tort, or otherwise between SHAREHOLDER and/or the Company arising out of,
connected with, related or incidental to the relationship established between
then in connection with this Agreement. If either party hereto shall commence a
Proceeding to enforce any provisions of this Agreement, the Security Agreement
or any other Ancillary Agreement, then the prevailing party in such Proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Proceeding.
 
(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(l) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
[Balance of page intentionally left blank; signature page follows]

11

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Registration Agreement as of
the date first written above.
 
SHAREHOLDERS:



 
MBC GLOBAL, LLC:
         
By: /S/ JON ERIC LANDRY
 
Its: COO
         
 
CORPORATE CAPITAL, INC.:
         
By: /S/ MARK SAVAGE
 
Its: PRESIDENT
     
 
CAROLYN COMPANIES:
         
By: /S/ THEODORE H. SWINDELLS
 
Its: PRINCIPAL
     
 
MOORE INVESTMENTS, INC.:
         
By: /S/ PAUL A. MOORE
 
Its:      
     
 
PAUL A. MOORE
     
 
/S/ PAUL A. MOORE
     
 
KATHY MOORE
     
 
/S/ KATHY MOORE

 
 
12

--------------------------------------------------------------------------------


 

     
 
KEVIN F. FLYNN JUNE 1992 NON-EXEMPT TRUST:
         
By: /S/ KEVIN F. FLYNN
 
Its Trustee
     
EUROPEAN AMERICAN PERINVEST GROUP BERMUDA
         
By: /S/ THEODORE H. SWINDELLS
 
Its: SHAREHOLDER
     
FRITZ VOELKER
         
/S/ FRITZ VOEKLER
             
JON ERIC LANDRY
         
/S/ JON ERIC LANDRY
     
COLIN P. MARKEY
         
/S/ COLIN P. MARKEY
         
SHERIE SWIONTEK
         
/S/ SHERIE SWIONTEK
     
MARK SAVAGE
         
/S/ MARK SAVAGE
     
DANEIL RYWECK
         
/S/ DANIEL RYWECK
   

 
 
13

--------------------------------------------------------------------------------


 

     
 
Equitex, Inc.
 
 
By:/S/ HENRY FONG
Name:Henry Fong
Title:President

 


 


 


14



 
 